JS 44C/SDNY Case 1:19-cv-07900-DAB dGpwcuroveresHeied 08/23/19 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

CROWN STERLING LIMITED LLC UBM LLC a/k/a BLACK HAT USA
DOES 1-10

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Joshua R. Bressler

BRESSLER LAW PLLC

3 West 35th Street, 9th Floor, New York, NY 10001

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

breach of contract and other causes of action; 28 USC 1332 (diversity)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes Oo

If yes, was this case Vol.[_] Invel. [-] Dismissed. No[_] Yes [_] If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes [ |
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCARE/
[]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } ¢25 DRUG RELATED [ 1422 APPEAL [ 1375 FALSE CLAIMS
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY sei7URE OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC BT [ ]423 WITHDRAWAL [ ]400 STATE
[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 99 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ 1150 RECOVERY OF ___[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS" LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT _—_[ ] 340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ 1151 MEDICARE ACT __[ 1345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [ ]371 TRUTH IN LENDING [ ] 885 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF _—__[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ 1380 OTHER PERSONAL LABOR [ ] 861 HIA (1395¢f) [ ]850 SECURITIES/
OF VETERAN'S _[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE __[ ] 710 FAIRLABOR [ ] 863 DIWC/DIWW (405(q)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ]864 SSID TITLE XVI
SUITS [ 1720 LABOR/MGMT [ ]865 RSI (405(g))
[x] 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ 1510 MOTIONS TO L] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | cave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ 1196 FRANCHISE CIVIL RIGHTS [ 1530 HABEAS CORPUS [ 1790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ 1895 FREEDOM OF
[140 Norio SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ ] 461 VOTING IMMIGRATION [ ] 896 ARBITRATION
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS [ ] 699 ADMINISTRATIVE
CONDEMNATION — [ ] 443 HOUSING/ [ ] 462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[ ]220 FORECLOSURE [144s [ACCOMMODATIONS [ ]550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & [ ]555 PRISON CONDITION __[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS Cee SAvuTES TY oF
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: El YES LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-07900-DAB Document 3 Filed 08/23/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original [_] 2 Removed from [13 Remanded [_] 4 Reinstated or [_] 5 Transferred from [[]6 ee O17 Hee to District
Proceeding State Court from Reopened (Specify District) tigation ludge from
Appellate (Transferred) Magistrate Judge

CL a. allparties represented = Court
(-]8 Multidistrict Litigation (Direct File)
C] b. Atleast one party
is pro se.

(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 Us. PLAINTIFF []2 U.S.DEFENDANT [_]3 FEDERALQUESTION _ [X]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE ci £71 CITIZEN OR SUBJECT OF A [13[a3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [x]2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE
PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

CROWN STERLING LIMITED LLC
4040 MacARTHUR BLVD
NEWPORT BEACH, CA 92660
ORANGE COUNTY

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

UBM LLC a/k/a BLACK HAT USA
2 PENN PLAZA

NEW YORK, NY 10121

NEW YORK COUNTY

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

DOES 1-10

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACHION SHOULD BE ASSIGNED TO: =[_] WHITE PLAINS [x] MANHATTAN

DATE 8/22/19 sic URE OF ATTORN RECORD saad TO PRACTICE IN THIS DISTRICT

] NO
[x] YES (DATE ADMITTED Mo. 5 Yr. 1993)
RECEIPT # Attorney Bar Code # JB8780
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form Save

 
